—Appeal by the
defendant from two judgments of the Supreme Court, Queens County (Erlbaum, J.), both rendered November 22, 1996, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, and criminal possession of a controlled substance in the seventh degree under Indictment No. 12119/95, and criminal possession of a controlled substance in the first degree, criminal possession of a weapon in the fourth degree, and criminal use of drug paraphernalia in the second degree (two counts) under Indictment No. 12520/95, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.